HUMPHREYS, Justice
(concurring).
I concur in Justice Chattin’s opinion. It is sound in law and just in result.
Another ground on which the same result can, and I think should, be reached, is that this is required because of the stipulation entered into by State Farm that Price “is entitled to recover damages from State Farm unless the Court holds his claim is barred by the one-year statute of limitations provided by T.C.A. § 28-304”, and the insurer’s agreement to arbitrate.
In this state of affairs the issue becomes, not whether the one-year statute has run, *725which only applies to a suit on the tort, but, whether on this confession of its liability and its agreement to arbitrate, equity should hold State Farm to its bargain. I think it should
I am not unmindful of the provision of T.C.A. § 56-1153 respecting arbitration,1 nor of what was said in Glover v. Tennessee Farmers Mutual Ins. Co., Tenn., 468 S.W.2d 727. Glover, however, had nothing to do with arbitration, and, although it took notice of the statute provision in regard thereto, it did not attempt to. interpret the statute. So, we are free to do' that here. The statute must mean, since it simply provides that uninsured motorist provisions shall not require arbitration, and that the insured shall not be prevented by arbitration provisions from employing counsel and instituting suit, that such an arbitration provision cannot be made a condition precedent to suit. Having in mind that the purpose of this provision of the statute is to prevent the use of arbitration agreement provisions to prevent a suit by the insured under the general statute, there is no reason to hold that the statute prevents the insured from suing for and receiving the benefits he would have received if he had received the arbitration the insurer provided for. In sum, I hold that T.C.A. § 56-1153 does not deny the insured the right to the arbitration the insurer has agreed to afford him, and, when this right is denied by the insurer he may have its equivalent in court; and that as to this, the statute of limitation is six years. Schlief v. Hardware Dealers Mutual Fire Ins. Co., 218 Tenn. 489, 404 S.W.2d 490.
DYER, C. J., CHATTIN and McCANLESS, JJ., and COOPER, Special Judge, concur in this opinion.